Citation Nr: 1014018	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  04-33 824	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lung disorder.

2.  Entitlement to an initial rating in excess of 30 percent 
for additional disability of the right knee due to VA 
treatment.

3.  Entitlement to higher initial ratings for peroneal palsy 
of the right ankle and foot, evaluated as 10 percent 
disabling from August 2, 2002 to July 1, 2008, and 20 percent 
disabling thereafter.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 1945 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In October 2006 and March 2009, the Board 
remanded the Veteran's claims for additional development.

In March 2010, the Board received additional evidence from 
the Veteran in the form of two February 2010 letters from VA 
physicians.  The Veteran's representative waived review of 
the newly submitted evidence by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2008).  
Thus, the Board will consider such evidence in the 
adjudication of this appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

(The decision below addresses the Veteran's application to 
reopen a previously denied claim of service connection for a 
lung disorder as well as the peroneal palsy rating issue.  
The remaining claims on appeal are addressed in the remand 
that follows the Board's decision.)




FINDINGS OF FACT

1.  By a June 1993 rating decision, the RO denied a claim of 
service connection for a lung disorder.  The Veteran did not 
appeal the decision.

2.  Evidence received since the RO's June 1993 decision does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the lung disorder claim; nor does it raise a 
reasonable possibility of substantiating the claim.

3.  From August 2, 2002, to April 12, 2006, the Veteran's 
peroneal palsy of the right ankle and foot resulted in 
disability tantamount to no worse than mild incomplete 
paralysis of the common peroneal nerve.

4.  From April 12, 2006, the Veteran's peroneal palsy of the 
right ankle and foot has resulted in disability tantamount to 
no worse than severe incomplete paralysis of the common 
peroneal nerve.


CONCLUSIONS OF LAW

1.  The June 1993 RO decision, which denied the Veteran's 
claim of service connection for a lung disorder, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1993).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a lung 
disorder has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  From August 2, 2002, to April 12, 2006, the criteria for 
a rating in excess of 10 percent for peroneal palsy of the 
right ankle and foot were not met.  38 U.S.C.A. §§ 1151, 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2009).

4.  From April 12, 2006, the criteria for a 30 percent rating 
for peroneal palsy of the right ankle and foot have been met.  
38 U.S.C.A. §§ 1151, 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, 
Diagnostic Code 8521 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the case was previously in 
remand status.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the application to reopen a previously denied 
claim of service connection for a lung disorder has been 
accomplished.  Pursuant to the Board's remands, the Veteran 
was sent a letter in April 2009 that notified him of the 
information and evidence needed to reopen his claim and to 
substantiate his underlying claim of service connection.  The 
April 2009 letter included the definition of new and material 
evidence and informed the Veteran about his previously denied 
claim.  He was told to submit evidence that his claimed lung 
disorder is associated with ionizing radiation exposure or 
that it is a result of asbestos exposure during his military 
service.  The April 2009 letter also provided the Veteran 
with the general criteria for assigning disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was 
not provided until after the RO initially adjudicated the 
Veteran's claim to reopen, the claim was properly re-
adjudicated in January 2010, which followed the April 2009 
notice letter that complied with the Board's remand 
instructions.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board also finds that the April 2009 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, pursuant to the 
Board's remands, the Veteran was asked to identify any care 
providers that might have additional evidence.  Consequently, 
a remand of the lung disorder claim for further notification 
of how to reopen and substantiate the claim is not necessary.

In regards to the peroneal palsy initial rating issue, once a 
veteran disagrees with an initial determination, as is the 
case here, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2009); Dingess, 19 Vet. App. at 490-
91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand for further VCAA notification 
is also not necessary for this claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
two issues on appeal.  The Veteran's available service 
treatment and personnel records have been obtained and 
associated with the claims file.  He has asserted that VA has 
not obtained records from the United States Naval Hospital in 
Long Beach, California.  However, records from this facility 
are included in his service treatment records.  All available 
treatment records from multiple VA Medical Centers (VAMCs) 
appear to be of record.  Pursuant to the Board's remands, 
several facilities were contacted in an attempt to acquire 
the identified records.  Ultimately, records were obtained 
from the VAMCs (and their associated outpatient clinics) in 
Fresno, Los Angeles, and Palo Alto, California; Fort 
Harrison, Montana; Las Vegas, Nevada; Fargo, North Dakota; 
Portland, Oregon; Houston, Texas; and Spokane, Washington.  A 
June 1989 decision by the Social Security Administration 
(SSA) is in the claims file.  When the case was previously 
remanded, VA attempted to obtain records from SSA.  In 
February 2008, SSA informed VA that the Veteran's records 
were destroyed.  Available private treatment records 
identified by the Veteran, including those from the Mayo 
Clinic, were obtained except for those where the records were 
destroyed or the doctor had passed away.  Pursuant to the 
Board's recent remand, a temporary file was located and 
associated with the claims file.

In April 2004, January 2005, and July 2008, the Veteran was 
provided VA examinations in connection with his peroneal 
palsy claim, the reports of which are of record.  Those 
examination reports contain sufficient evidence by which to 
evaluate the Veteran's peroneal palsy of the right ankle and 
foot in the context of the rating criteria.  The July 2008 
examination was conducted pursuant to the Board's 
October 2006 remand in order to address the Veteran's claimed 
worsening of the disability.  Thus, VA has properly assisted 
the Veteran in obtaining any relevant evidence.  Although a 
VA examination was not provided in connection with the 
Veteran's lung disorder claim, the duty to provide an 
examination does not apply to a claim to reopen a finally 
adjudicated claim without the submission or receipt of new 
and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As 
discussed in detail in the analysis section, the Veteran's 
lung disorder claim has not been reopened; thus, an 
examination is not required.

II. Analysis

A. Application to Reopen a Previously Denied Claim

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain diseases specific to radiation-exposed veterans may 
be presumed to have been incurred during service if the 
disease becomes manifest.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.309 (2009).  Also, a 
separate procedural framework for development of claims based 
on exposure to ionizing radiation is set forth in 38 C.F.R. 
§ 3.311.

With respect to the presumption and procedural development 
regulations, a veteran must first show that a certain disease 
has become manifest.  Diseases specific to radiation-exposed 
veterans are the following:  leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, bronchiolo-alveolar carcinoma, 
cancer of the bone, cancer of the brain, cancer of the colon, 
cancer of the lung, and cancer of the ovary.  38 C.F.R. 
§ 3.309(d)(2).

Pursuant to 38 C.F.R. § 3.311, radiogenic diseases include 
the following:  all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer. 38 C.F.R. 
§ 3.311(b)(2).

The Veteran asserts that he has a lung disorder as a result 
of his active military service.  Specifically, he states that 
his diagnosed lung disorders, such as asthma and chronic 
obstructive pulmonary disease (COPD) are attributable to his 
exposure to ionizing radiation while participating in the 
testing of atomic bombs.  Alternatively, the Veteran alleges 
that he was exposed to asbestos during military service and 
that his lung disorder is related to that exposure.  Thus, he 
contends that service connection is warranted for a lung 
disorder under multiple theories.  

The Veteran originally filed a claim of service connection 
for a lung disorder, to include asthma, in February 1989.  By 
a June 1993 rating decision, the RO denied the claim.  The 
Veteran was notified of the decision by a letter dated in 
July 1993.  He did not appeal the decision and it became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1993).  In August 2002, the Veteran submitted an 
application to reopen the claim.

The Board finds that this service connection claim on appeal 
is indeed subject to the finality of the previous decision 
because it constitutes a claim for a disability that is 
identical to the disability that was addressed in the prior 
decisions.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed Cir. 2008) 
(holding that claims for disabilities based upon distinctly 
diagnosed diseases or injuries, such as conductive hearing 
loss and sensorineural hearing loss, must be considered 
separate and distinct claims).  Although the Veteran has 
raised a new etiological theory since the decision was made 
in June 1993 (i.e., that the disorder is due to exposure to 
asbestos), the new theory does not operate to transform his 
previously denied claim into a new one.  See, e.g., Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997).  

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration is the June 1993 RO decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no 
time during the claim process did the RO reopen the claim.

The evidence of record at the time of the prior RO decision 
included:  service treatment and personnel records; treatment 
records from the VAMCs in Fort Harrison and Spokane, dated 
from November 1990 to June 1992; and statements and an 
application for benefits from the Veteran.

The evidence previously of record included service records 
documenting that the Veteran served aboard the U.S.S. 
Albemarle during Operation Crossroads.  The records indicate 
that the Veteran participated in the atomic bomb tests 
"Able" and "Baker" in July 1946.  The service records do 
not reference a diagnosis of or treatment for a lung 
disorder.  This is not inconsistent with the Veteran's 
contentions as he does not assert that he developed a lung 
disorder during service.  Instead, he maintains that the lung 
disorder that he developed after service is related to the 
in-service radiation exposure.  

The VA treatment records that were associated with the claims 
file at the time of the prior decision reflect that the 
Veteran was seen for shortness of breath in December 1990.  
It was noted that the Veteran had a four-year history of 
asthma and that he denied any previous respiratory problems.  
He was diagnosed with asthma at that time.  In September 
1991, the Veteran was treated for an acute exacerbation of 
bronchial asthma.  A history of asthma was noted since 1984.  
Significantly, information concerning his occupation included 
a history of exposure to ionizing radiation as a result of 
nuclear testing during military service and a history of 
asbestos exposure at different times during his post-service 
construction jobs.  In December 1991, the Veteran was treated 
for a relapse of his bronchial asthma.  It was again noted 
that the Veteran had a history of in-service exposure to 
ionizing radiation and a history of exposure to asbestos 
during construction jobs.  The Veteran was treated for the 
same problem again in May 1992.  In June 1992, the Veteran 
was treated for an exacerbation of what was characterized as 
COPD.  It was noted that he had a long history of bronchial 
asthma.

In denying the claim in June 1993, the RO found that the 
Veteran did not have a radiogenic disease.  Although the RO 
conceded that the Veteran had a current lung disorder in 
asthma, the RO found that his asthma was not incurred in 
active military service.  Consequently, new and material 
evidence pertaining to the nexus element of the service 
connection claim would be sufficient to reopen the claim.  
Additionally, new and material evidence indicating that the 
Veteran has a radiogenic lung disorder would constitute new 
and material evidence.

Since the June 1993 decision, the new evidence that has been 
added to the record includes:  treatment records from the 
Palo Alto, Fresno, Los Angeles, Fort Harrison, Las Vegas, 
Fargo, Portland, and Houston VAMCs, dated from January 1989 
to September 2008; multiple VA examination reports, dated 
from April 2004 to August 2009; private treatment records 
from the Mayo Clinic, dated in March 1987 and January 2003; a 
treatment record from Dr. P.G., dated in October 2004; dental 
treatment records from Souris Valley Dental Group; 
February 2010 letters from VA Drs. C.H. and G.E.; a June 1989 
SSA decision; April 2006 lay statements from C.P. and L.C.; 
and statements and an application for benefits from the 
Veteran and his representative.

To the extent the new evidence relates to the lung disorder 
claim, it shows that the Veteran has received regular 
treatment for a lung disorder at several VAMCs since 1989.  
The disorder has primarily been characterized as bronchial 
asthma.  Additionally, the Veteran has been diagnosed with 
COPD and emphysema.  Although there is a significant amount 
of new evidence relating to the Veteran's treatment of his 
lung disorder, this type of evidence is not considered 
material as it constitutes the type of information that was 
already considered when the claim was denied by the RO in 
June 1993.  That is, the current disability element of the 
Veteran's service connection claim had already been 
established.  The evidence previously of record showed 
treatment for a lung disorder including asthma and COPD.  
Significantly, the new evidence does not suggest whatsoever 
that the Veteran has a radiogenic lung disorder.  For 
instance, the evidence does not show that the Veteran has 
lung cancer or any other of the non-cancer-related 
disabilities affecting the lung that are considered to be 
radiogenic diseases or presumptively related to ionizing 
radiation exposure as set forth in 38 C.F.R. § 3.309 and 
§ 3.311.  

The Veteran has submitted statements to the effect that the 
treatment providers have related his lung disorder to his 
military service in the sense that they have related the 
disorder to exposure to ionizing radiation or possibly 
exposure to asbestos.  However, this is not the case.  The 
new treatment records contain information regarding the 
Veteran's history of exposure to ionizing radiation during 
his participation in atomic bomb testing.  Similar to the 
evidence previously of record, the new treatment records only 
note the history of ionizing radiation exposure, but none of 
the treatment providers linked the Veteran's asthma or other 
lung disorder to that exposure.  New records from the Mayo 
Clinic, dated in March 1987, reflect treatment for complaints 
of shortness of breath with a two-year history.  An 
occupational exposure of being present at an atomic bomb test 
in 1946 was noted.  Although asthma was diagnosed, the lung 
disorder was not linked to the in-service radiation exposure.  
Additionally, an occupational exposure to asbestos was noted 
in the Mayo Clinic records.  The exposure was considered to 
be from 1952 to 1969 when the Veteran worked in construction 
after his military service.  This type of evidence is not 
considered material as it pertains to the type of information 
that was already considered when the claim was denied by the 
RO in June 1993.  Similar to the current disability element 
of the claim, the evidence previously of record already 
established the existence of an in-service injury or event in 
the form of participation in the tests of Operation 
Crossroads.  Significantly, the new evidence does not contain 
medical evidence relating the Veteran's lung disorder to his 
military service, including to ionizing radiation exposure or 
even the Veteran's new etiological theory of in-service 
asbestos exposure.  The only new evidence linking the 
Veteran's lung disorder to his military service are his own 
statements on the matter.  Nevertheless, the RO considered 
similar statements from the Veteran on the matter when it 
previously decided the claim.  Thus, new statements to that 
effect do not constitute material evidence as they are 
cumulative and redundant of his previous statements in 
support of his claim.  The Veteran's own opinion as to the 
cause, whether exposure to asbestos or ionizing radiation, is 
of no effect because he is not competent to provide such a 
medical opinion.

Based on the above review, the Board finds that the newly 
submitted evidence does not constitute new and material 
evidence in connection with the Veteran's claim of service 
connection for a lung disorder.  Although much of the 
evidence is new because it was not previously before VA 
decision makers, the evidence is not material because it is 
only consists of supporting evidence of the elements of the 
service connection claim that had previously been met.  The 
evidence does not relate to the existence of a radiogenic 
disease or the nexus element of a service connection claim.  
The absence of such was the primary reason that the claim was 
denied in the June 1993 RO decision.  

In sum, the new evidence does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for a lung disorder and it does not raise a 
reasonable possibility of substantiating the claim.  New and 
material evidence has not been submitted.  Thus, the 
application to reopen the claim of service connection for a 
lung disorder must be denied.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  As new and material evidence to reopen 
the finally disallowed claim has not been received, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

B. Initial Ratings for Peroneal Palsy

The Veteran has been awarded compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of VA treatment including peroneal palsy of the 
right ankle and foot after he underwent total right knee 
replacement surgery.  Such compensation shall be awarded in 
the same manner as if the disability were service connected.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2009); Alleman 
v. Principi, 349 F.3d 1368, 1371-72 (Fed. Cir. 2003).

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of compensation and consideration of the appropriateness of a 
staged rating are required.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In this case the AOJ has established a 
staged rating.  A rating of 10 percent has been awarded from 
August 2, 2002, to July 1, 2008, and a 20 percent has been 
awarded thereafter.

The Veteran asserts that his right side peroneal palsy has 
been more disabling than initially rated.  He contends that 
higher ratings are warranted for the two established rating 
stages.  The Veteran states that he is not able to move his 
right ankle and foot as well as prior to the surgery that 
caused the peroneal palsy.  He notices that he is unable to 
drive very well because his right leg does not work the 
pedals accurately.  Essentially, he contends that the 
manifestations of his disability have equated to right foot 
drop.

The Veteran's peroneal palsy of the right ankle and foot has 
been evaluated under Diagnostic Code 8521 for "paralysis of 
the external popliteal nerve (common peroneal)."  Under that 
diagnostic code, a 10 percent rating is warranted for mild 
incomplete paralysis; a 20 percent rating is warranted for 
moderate incomplete paralysis; a 30 percent rating is 
warranted for severe incomplete paralysis, and a 40 percent 
rating is warranted for complete paralysis.  Complete 
paralysis consists of foot drop and slight drop of the first 
phalanges of all toes, one cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a 
(Diagnostic Code 8521) (2009).

A review of the evidence of record reveals that the Veteran 
was afforded VA examinations in connection with the claim in 
April 2004 and January 2005.  Additionally, pursuant to the 
Board's October 2006 remand, he was afforded another VA 
neurological examination in July 2008 in order to determine 
whether the disability had worsened.  These examination 
reports represent the best evidence by which to evaluate the 
Veteran's peroneal palsy in the context of the rating 
criteria.  VA treatment records note that the Veteran has 
peroneal palsy affecting his right ankle and right foot and 
his complaints of problems with the right ankle and foot, but 
the examination reports contain more detailed information 
regarding the disability, including neurological testing.  
The examination reports also contain assessments by examiners 
regarding the severity of the disability making the reports 
the most probative evidence for deciding the claim.

The April 2004 examination report indicates that the Veteran 
had complaints of weakness in the right ankle, the tendency 
of it to give way, and decreased sensation.  Examination 
revealed that the right ankle was stable and that muscle 
strength was remarkably good.  There was a slight degree of 
weakness, but the examiner found it to be relatively 
unimpressive.  The diagnosis was peroneal palsy with residual 
stiffness in the right ankle and foot.  The examiner stated 
that the Veteran was somewhat recovered and that the 
disability was very mildly disabling.  In the January 2005 VA 
examination report, the examiner noted that he did not detect 
nerve dysfunction as the strength of the muscles about the 
foot seemed good and he did not detect a sensory defect.  

Based on this evidence, the Board finds that the Veteran's 
peroneal palsy of the right ankle and foot resulted in 
disability tantamount to no worse than mild incomplete 
paralysis of the common peroneal nerve during this period.  
The April 2004 examiner characterized the disability as very 
mildly disabling and the January 2005 examiner could find no 
sensory or muscle defect.  Thus, the 10 percent rating that 
was initially assigned for mild peroneal palsy is appropriate 
and a higher rating is not warranted during this portion of 
the first rating stage.

In April 2006, the Veteran made statements to the effect that 
his peroneal palsy had become worse.  He underwent further VA 
examination in July 2008.  An examiner noted the Veteran's 
complaints of problems with foot drop and his inability to 
use his right foot as he could in the past.  The Veteran had 
symptoms of pain, stiffness, and paresthesia in the right 
ankle and foot.  Examination revealed weakness and decreased 
sensation and reflexes in the right leg.  Another examiner 
commented on the disability after the Veteran underwent a 
nerve conduction velocity and electromyography study.  The 
examiner found that the Veteran had sensory abnormalities in 
the right leg and a bit of foot drop.  The examiner stated 
that the findings from the study were consistent with a right 
peroneal palsy or peroneal neuropathy.  The physician who 
interpreted the study itself indicated that the peroneal 
palsy was severe while the examiner characterized the 
peroneal palsy as fairly severe and chronic.  In another 
entry in the set of examination reports, the same examiner 
provided a diagnosis of moderately severe peroneal palsy 
(neuropathy) of the right leg.  Significantly, the examiner 
stated that the Veteran had not lost the use of his right 
foot.  

Based on the evidence, the Board finds that the Veteran's 
peroneal palsy of the right ankle and foot worsened after the 
portion of the first period when it was mildly disabling.  
The AOJ assigned a 20 percent rating from the date of the VA 
examination-July 2, 2008.  The Board finds that the 
worsening first became evident on April 12, 2006, when the 
Veteran indicated his peroneal palsy was worse.  Although it 
was not clinically shown until July 2, 2008, the evidence 
suggests that the Veteran's disability had actually worsened 
by April 12, 2006.  Moreover, although the peroneal palsy was 
characterized as moderately severe in one instance, it was 
also characterized as "severe" and "fairly severe."  All 
three assessments indicate greater disability than the 
criteria for a 20 percent rating that equates to "moderate" 
disability.  When considering these assessments, the Board 
finds that the disability has more closely approximated the 
level of a 30 percent rating for "severe" incomplete 
paralysis of the peroneal nerve.  See 38 C.F.R. § 4.124a 
(Diagnostic Code 8521).  Accordingly, a 30 percent rating is 
warranted for peroneal palsy of the right ankle and foot 
effective from April 12, 2006.  An even higher rating is not 
warranted for the second rating period as the evidence does 
not suggest that the Veteran's peroneal palsy has resulted in 
disability tantamount to complete paralysis as he still 
retains use of the right foot.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's peroneal palsy 
has reflected so exceptional or unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 10 percent is not 
warranted for peroneal palsy of the right ankle and foot from 
August 2, 2002, to April 12, 2006.  The Board also finds that 
a 30 percent rating, but no higher, is warranted from April 
12, 2006.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against higher initial ratings than those set forth, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

The application to reopen a claim of service connection for a 
lung disorder is denied.

From August 2, 2002, to April 12, 2006, an evaluation in 
excess of 10 percent for peroneal palsy of the right ankle 
and foot is denied.

A 30 percent schedular rating for peroneal palsy of the right 
ankle and foot is granted, effective April 12, 2006, subject 
to the laws and regulations governing the payment of monetary 
awards, including the amputation rule.




REMAND

The Veteran asserts that he injured both knees when he fell 
from a ladder during military service in 1946 or 1947.  He 
states that he had problems with his knees after service and 
underwent bilateral knee surgery in 1957 or 1958.  The 
Veteran states that he continues to have problems with his 
knees and that he believes the problems are related to the 
in-service injury to the knees.  Thus, he contends that 
service connection is warranted for both a right and left 
knee disorder.  Pursuant to the Board's March 2009 remand, 
the Veteran was afforded a medical examination in connection 
with the claims for the purposes of obtaining an opinion as 
to the etiology of the claimed disabilities.

The Board finds that further development is necessary 
regarding the claims of service connection for a right knee 
disorder and a left knee disorder.  In July 2009, a VA 
physical examination was conducted that included range of 
motion testing of the knees.  A diagnosis was not indicated 
for either knee.  Subsequently, in August 2009, Dr. R.L.J. 
was able to review the claims file and provide an opinion in 
connection with the two claims.  Dr. R.L.J. stated that he 
was familiar with the Veteran's case as he previously 
examined him in July 2008.  In his August 2009 report, Dr. 
R.L.J. accurately noted most of the Veteran's medical history 
as it relates to the knees.  It was noted that the Veteran 
had reported that he injured his knees when he fell from a 
ladder during service.  Dr. R.L.J. accurately pointed out 
that there is no documentation in the service treatment 
records of any right or left knee problem.  There is one 
entry in the service treatment records pertaining to the 
right leg, dated in May 1946.  However, the entry pertains 
only to treatment for an insect bite on the right leg.  Dr. 
R.L.J. noted that there are multiple statements from the 
Veteran and treatment records indicating that he had 
bilateral knee surgery in 1958.  It was also noted that the 
Veteran had a total right knee replacement in 2001.

Based on this information, Dr. R.L.J. gave the opinion that 
it is at least as likely as not that the original injury to 
the Veteran's knees occurred in the service.  Dr. R.L.J. 
found that it would be medically plausible for the injury to 
occur.  Dr. R.L.J. determined that the question of whether 
the injury occurred was not so much a medical opinion but 
rather a question of whether the Veteran is truthful in his 
reported history given the absence of any mention of knee 
problems in the service treatment records.

Dr. R.L.J.'s statements are accurate but they do not answer 
the salient question for which the claims were remanded.  The 
Veteran is competent to report factual matters of which he 
had first hand knowledge, such as having his knees injured in 
a fall from a ladder.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  The Veteran's consistent statements 
regarding the in-service injury to the knees are seemingly 
credible and the Board has already found that an in-service 
injury was established; hence, the previous remand for an 
etiological opinion.  See, e.g., McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  However, the important medical 
question is whether the Veteran has a current right or left 
knee disorder that is attributable to the in-service injury.  
The Board finds that it is necessary to remand the claims 
again for an opinion to answer the question.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that a remand by 
the Board confers on the veteran, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand).  If feasible, Dr. R.L.J. should provide the 
opinion given his familiarity with the claims.

Two specific aspects of the claims must be addressed in the 
forthcoming medical opinion.  Dr. R.L.J. appeared to consider 
the Veteran's consistent statements regarding bilateral knee 
surgery in 1957 or 1958 important information.  Treatment 
records dated in March 1987 from the Mayo Clinic contain 
information of a history of bilateral knee surgery during 
that time period.  Notably, one record indicates that the 
Veteran had had symptoms of knee pain status-post cartilage 
removal years ago in 1957 following a MVA, presumably 
referring to a motor vehicle accident.  The Board considers 
statements made in the course of treatment to likely be 
credible as to factual occurrences.  Thus, as likely as it is 
that the Veteran injured his knees when falling from a ladder 
during service in 1946 or 1947, it also appears likely that 
he injured his knees after service in 1957 or 1958 in a motor 
vehicle accident, necessitating cartilage removal.  This 
information was not contained in the August 2009 report and 
it should be considered when any opinion is provided.

Another aspect that must be addressed is whether the Veteran 
in fact has a chronic left knee disability.  The medical 
evidence of record extensively documents problems with the 
Veteran's right knee and that he had total right knee 
replacement surgery in 2001.  Evidence currently of record 
concerning a left knee disorder is equivocal at best.  The 
Veteran has indicated he has had similar problems with the 
left knee but no definitive diagnosis is of record.  A 
February 2000 x-ray report did indicate that he had bilateral 
degenerative changes in the knees.  In contrast, a January 
2008 x-ray report indicated that the left knee was normal.  
Neither the July 2009 or the August 2009 examination reports 
included a diagnosis for the left knee.  An essential element 
of a service connection claim is the existence of a current 
disability.  Thus, the forthcoming report should identify any 
current left knee disorder.  Another examination may be 
warranted if it is needed to answer this question.

The issue of entitlement to an initial rating in excess of 30 
percent for additional disability of the right knee due to VA 
treatment must also be remanded.  This is so, in light of the 
relationship between the issue and the claim of service 
connection for a right knee disorder.  In June 2004, the 
Veteran was granted compensation for additional disability of 
the right knee due to VA treatment under the provisions of 
38 U.S.C.A. § 1151.  The RO considered for compensation the 
additional disability that resulted after the Veteran had 
total right knee replacement surgery through VA.  In awarding 
an initial rating of 30 percent, the RO found that the 
Veteran was actually 60 percent disabled but that he had been 
30 percent disabled prior to the additional disability 
arising from the VA treatment.  Accordingly, the RO 
subtracted 30 percent from the 60 percent to arrive at the 
initial 30 percent award.  Considering this unique set of 
facts, it would be premature for the Board to address this 
issue.  Pending the outcome of the service connection claim, 
the amount of "subtraction" could change.  These 
circumstances are different from those relating to the right 
peroneal palsy issue addressed by the Board in the decision 
section.  That disability did not pre-exist the additional VA 
treatment and could therefore be addressed by the Board.  
Accordingly, the Board will defer consideration of the issue 
of entitlement to an initial rating in excess of 30 percent 
for additional disability of the right knee due to VA 
treatment until the related service connection issue is 
resolved.

Lastly, the Veteran and his representative have indicated 
that the Veteran is unemployable and that he is totally 
disabled as a result of his disabilities.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when evidence of unemployability is presented in cases such 
as this, the issue of whether a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) will be assigned should be handled during 
the determination of the initial disability rating assigned 
at the time disabilities are determined to be service 
connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 
(2009).  In Rice, the Court determined that there is no 
freestanding claim for TDIU.  Id. at 451.  It is not a 
separate claim for the Board to refer to the AOJ.  Therefore, 
this aspect of the Veteran's claims must be addressed on 
remand.  That is, the AOJ must address whether a TDIU is 
warranted when it re-adjudicates the remaining issues.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Implement the higher rating awarded 
by the Board for peroneal palsy of the 
right ankle and foot.

2.  Forward the Veteran's claims file to 
the Fargo VAMC physician (Dr. R.L.J.) who 
produced the August 2009 opinion 
regarding the Veteran's claims of service 
connection for a right knee disorder and 
a left knee disorder.  The physician 
should comment on whether the Veteran in 
fact has a chronic left knee disability 
and specifically identify the disability, 
if any.  After reviewing the claims file, 
the physician should offer an opinion as 
to whether it is as likely as not that 
the Veteran has a current disability of 
either knee that can in any way be 
attributed to service (particularly the 
in-service injuries to the knees when he 
fell from a ladder).  The physician 
should also indicate whether any such 
disability is more likely than not of 
post-service onset (consider the 
March 1987 record from the Mayo Clinic 
noting that the Veteran had cartilage 
removed subsequent to a motor vehicle 
accident in 1957).  A complete rationale 
must be provided.

(Arrange for the Veteran to undergo 
another medical examination only if the 
above-noted Fargo VAMC physician is 
unavailable or such examination is needed 
to answer the questions posed above.)

3.  Undertake any additional development 
deemed necessary in connection with the 
TDIU claim.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for a right knee disorder and 
a left knee disorder, and the issue of 
entitlement to an initial rating in 
excess of 30 percent for additional 
disability of the right knee due to VA 
treatment.  (Reconsider whether a 
subtraction in that rating is warranted 
if service connection is granted for a 
right knee disorder.)  Also, consider 
whether a TDIU rating is warranted.  If 
any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


